Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This application is a DIV of 15/646,908 (07/11/2017 PAT 10879466). This Office Action is in response to the application filed November 10, 2020. The effective filing date of this application is July 11, 2017. This action is a NON-FINAL REJECTION.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the following steps as disclosed by FIG. 3B – FIG. 3D and FIG. 4A – FIG. 4C, which are steps critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Examiner notes the disclosed invention requires formation of an undercut profile UC1 and UC2. It is these undercut profiles which allow formation of a deposition pattern of the first and second organic functional layers 151, 152 to form in such a way as to cover both the top surface and side surfaces of the first and second anodes 101, 102 as disclosed by FIG. 3D – FIG. 3E and FIG. 4C – FIG. 4D. See for example para [0069]).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
Claims 2 – 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose nor render obvious a method of manufacturing an organic light-emitting display apparatus as recited by claim 1, further including steps of 
forming a first photoresist layer directly on the first lift-off layer, 
forming a second photoresist layer directly on the second lift-off layer, 
etching the first lift-off layer such that a first undercut profile is formed under a boundary surface with a first portion of the first photoresist layer, and so that the first lift-off layer is spaced apart from a side surface of a first anode by a predetermined distance – as disclosed by instant FIG. 3D; and
etching the second lift-off layer such that a second undercut profile is formed under a boundary surface with a second portion of the second photoresist layer, and so that the second lift-off layer is spaced apart from a side surface of a second anode by a predetermined distance – as disclosed by instant FIG. 4B – FIG. 4C. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FUKUDA (US 2003/0044639) and MATSUDA (US 2007/0057264) teach a method of manufacturing an organic light-emitting display apparatus, including an organic functional layer covering an upper surface and side surfaces of electrodes spaced apart from each other on a substrate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813